Libbey, J.
The charge of the presiding judge gave to the jury the rule of law applicable to the case correctly. It was sufficient for the plaintiffs to prove that the supplies were furnished to the alleged pauper by a majority of the acting overseers of the poor of Belfast, and that notice was given by one of the acting overseers. New Portland v. Kingfield, 55 Maine, 172. The evidence introduced by the defendants tended to prove that the election of the mayor and aldermen, and Quirnby the city clerk, by the city council as overseers of the poor, of Belfast, for 1870 and 1871, was irregular and in a manner not authorized by the city charter, still they acted as overseers under color of an election by the city council which had power to elect overseers of the poor. They were officers de facto, and their acts as such were valid as respects third parties affected thereby. Brown v. Lunt, 37 Maine, 423. Cushing v. Frankfort, 57 Maine, 541. Fowler v. Bebee, 9 Mass., 231. Bucknam v. Ruggles, 15 Mass., 180. State v. Carroll, 38 Conn., 449. Brown v. O’Connell, 36 Conn., 432.
It is contended by the counsel for the defendants that inasmuch as there was no legal election of overseers of the poor by the city council, the mayor and aldermen, having by the city charter the powers of selectmen of Belfast, were overseers of the poor de jure ; that to bind the defendants the supplies must have been furnished by at least four of the overseers of the plaintiff city; that Quirnby though an overseer defacto could not act with the overseers de jure to constitute a quorum of the board. By the joint order of the city council, under color of which Quirnby acted, the board of overseers was made to consist of seven. "When one of a board of officers is not legally elected or qualified, but is an officer defacto he may legally join in the action of the board, with those who are officers de jure. Scadding v. Lorant, 5 Eng. Law & Eq., 1630.
*583But it is sufficient for the determination of the case that the mayor and aldermen and Quimby, the city clerk, were acting overseers under color of the election by the concurrent order of the city council. Their action as such is valid as respects the defendants.
The motion to set aside the verdict as against evidence is not pressed by the defendants’ counsel. The evidence on the question of settlement is sufficient to authorize the verdict.

Exceptions and motion overruled.

Appleton, O. J., Dickerson, Daneorth, Virgin and Peters, JJ., concurred.